Citation Nr: 0723469	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  94-35 261	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for alcoholism.  

2.  Entitlement to an increased rating for postoperative 
residuals of an osteotomy of the left third metatarsal, 
currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased rating for sinusitis, 
currently evaluated as 10 percent disabling.  

4.  Propriety of reduction of the veteran's service-connected 
disability compensation due to incarceration.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


REMAND

The veteran had active military service from November 1968 to 
December 1980.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, and in Winston-Salem, North Carolina.  The 
veteran's case was remanded by the Board for additional 
development in February 1999 and February 2005.  

In its February 2005 remand, the Board instructed the RO to 
schedule the veteran for a Travel Board hearing as had been 
requested by the veteran in January 2004.  

In an October 2006 supplemental statement of the case (SSOC), 
following the submission of private medical evidence, the RO 
addressed the veteran's claim for service connection and 
increased ratings on appeal.  In the SSOC, the RO noted the 
following: 

If you have no further evidence to submit 
regarding the issues on appeal, and wish to waive 
the statutory 60[-]day waiting period, please 
notifying this office and we will schedule you 
for your Travel Board hearing here at the VA 
Regional Office in Winston-Salem in an 
expeditious manner.  

On December 6, 2006, the RO received additional statements 
from the veteran.  In one of the statements addressed to his 
representative the veteran wrote, "I would like to meet with 
that said [service representative] prior to the future 
hearing date of said appeal hearing."  In a statement 
addressed to the RO, the veteran indicated that he had no 
additional evidence to submit.  

Thereafter, the veteran's representative submitted a VA Form 
646 (Statement of Accredited Representative in Appealed Case) 
on December 7, 2006.  The representative made no argument 
with respect to the veteran's claims.  The RO recertified the 
veteran's appeal to the Board on December 9, 2006.  

On February 1, 2007, The American Legion representative in 
Washington, D.C. contacted an individual who appears to be a 
local representative of The American Legion in North Carolina 
by facsimile transmission to inquire whether the veteran 
still wanted a Travel Board hearing.  A review of the claims 
file does not reflect that a response from the local 
representative was received.  In a March 2007 Written Brief 
Presentation, The American Legion representative noted that 
it had been difficult to schedule the veteran for a hearing.  
Otherwise, no other reference to the veteran's requested 
Travel Board hearing was noted.  

Pursuant to 38 C.F.R. § 20.700 (2006), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  There is no indication from the record that the 
veteran has withdrawn his request for a hearing.  In fact, 
his statement in December 2006 indicates just the opposite; 
he is preparing for the hearing.  A remand by the Board 
confers on a claimant, as a matter of law, the right to 
compliance with the remand order, and that the Secretary of 
Veterans Affairs has a concomitant duty to ensure compliance 
with the terms of the remand.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  

Under these circumstances, and in accordance with his 
request, the veteran must be provided an opportunity to 
present testimony during a Board hearing at the RO.  (The 
veteran is advised that if he desires to withdraw the hearing 
request prior to the hearing, he may do so in writing.  See 
38 C.F.R. § 20.704(e) (2006).)  

In view of the foregoing, this case must be REMANDED for the 
following action:

The RO should schedule the veteran for a 
hearing before a member of the Board 
sitting at the RO in accordance with his 
request.  The RO should notify the 
veteran of the date and time of the 
hearing in accordance with 38 C.F.R. 
§ 20.704(b) (2006).  After the hearing, 
the claims file should be returned to the 
Board.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

